Citation Nr: 1131648	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-12 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from August 1972 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Due to the Veteran's place of residence, all subsequent development was performed by the RO in Oakland, California.  

In an April 2008 statement, the Veteran indicated that he wanted VA to consider a claim for service connection for an enlarged heart, to include as due to hypertension.  As it does not appear that the RO has taken any action regarding this matter, the Board refers the claim for service connection for an enlarged heart to the RO for required development.    

The Veteran did not request an appeal before the Board.  

The appeal is REMANDED to the appropriate RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before the issue on appeal is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010).

The Veteran essentially contends that he developed hypertension due to both extreme stress and noise exposure during service.  Having reviewed the record of evidence, the Board notes that all relevant records have not been associated with the claims file.  Specifically, in a March 2007 statement, the Veteran reported that, in 1995 and 1996, he was treated by a Dr. Whinnery.  The Veteran stated that, during these visits, Dr. Whinnery told him that his blood pressure was high and gave him medication, presumably for his blood pressure.  The Veteran provided an address and phone number for the doctor; however, the Veteran wrote that he was not sure if Dr. Whinnery would still have any treatment records or if the address provided was correct.

The Board notes that the claims file does not contain any treatment records from the office of Dr. Whinnery.  The claims file also does not contain any notation indicating that the Oakland RO sought to acquire any treatment records from 
Dr. Whinnery's office; however, the Board also notes that the Veteran did not provide a VA release form that would allow for the acquisition of the aforementioned treatment records.  

To insure VA's duty to assist has been complied with in obtaining evidence necessary to substantiate claim, provided the Veteran provides the necessary release, and even though there is some question as to the correct address of Dr. Whinnery, the Board finds that a reasonable attempt should be made to acquire any pertinent evidence from the office of Dr. Whinnery relating to the evaluation or treatment for the Veteran's claimed hypertension disorder.  If any such evidence is obtained, it should be associated with the claims file.  38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(1)(2) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers, private and VA, who may possess additional records pertinent to his claim, to specifically include 
Dr. Whinnery of Paradise, California.  When the requested information and any necessary authorizations have been received, the AMC/RO should attempt to obtain copies of all pertinent records which have not already been obtained.

2.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


